09-00504-mg     Doc 1111     Filed 10/15/18 Entered 10/15/18 16:38:46        Main Document
                                           Pg 1 of 2


 DAVIS POLK & WARDWELL LLP
 Elliot Moskowitz
 Marc J. Tobak
 M. Nick Sage
 450 Lexington Avenue
 New York, New York 10017
 Telephone: (212) 450-4000
 Facsimile: (212) 701-5800

 Attorneys for Certain Term Loan Lender Defendants
 identified on Exhibit 1 to Dkt. No. 788

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                            :
 In re:                                                     :   Chapter 11 Case
                                                            :
 MOTORS LIQUIDATION COMPANY, et al.,                        :   Case No. 09-50026 (MG)
                                                            :
                       Debtors.                             :   (Jointly Administered)
                                                            :
                                                            :
 MOTORS LIQUIDATION COMPANY AVOIDANCE                       :   Adversary Proceeding
 ACTION TRUST, by and through the Wilmington Trust          :
 Company, solely in its capacity as Trust Administrator and :   Case No. 09-00504 (MG)
 Trustee,                                                   :
                                                            :
                       Plaintiff,                           :
                                                            :
 vs.                                                        :
                                                            :
 JPMORGAN CHASE BANK, N.A., individually and as             :
 Administrative Agent for various lenders party to the Term :
 Loan Agreement described herein, et al.,                   :
                                                            :
                       Defendants.                          :
                                                            :

                     JOINDER IN OPPOSITION TO PLAINTIFF’S
                    MOTION FOR PARTIAL SUMMARY JUDGMENT
                      DISMISSING THE NON-JPMORGAN TERM
                       LENDERS’ EFFECTIVENESS DEFENSE
09-00504-mg       Doc 1111    Filed 10/15/18 Entered 10/15/18 16:38:46          Main Document
                                            Pg 2 of 2


           Certain Term Loan Lenders (collectively, “the Defendants”) by their undersigned

 counsel, hereby join the Term Loan Lenders in opposing Plaintiff’s Motion for Partial Summary

 Judgment Dismissing the Non-JPMorgan Term Lenders’ Effectiveness Defense, filed on

 September 14, 2018 [Dkt. No. 1085], for the reasons set forth in the Term Loan Lenders’

 Response to Plaintiff’s Motion for Summary Judgment, filed on October 12, 2018 [Dkt. No.

 1097].

           WHEREFORE, the Defendants respectfully request that the Court deny the Plaintiff’s

 Motion for Partial Summary Judgment Dismissing the Non-JPMorgan Term Lenders’

 Effectiveness Defense and grant the Defendants such other and further relief as it deems just and

 proper.

 Dated:      New York, New York
             October 15, 2018                    Respectfully submitted,

                                                 By: /s/ Elliot Moskowitz
                                                      Elliot Moskowitz
                                                      Marc J. Tobak
                                                      M. Nick Sage

                                                 DAVIS POLK & WARDWELL LLP
                                                 450 Lexington Avenue
                                                 New York, New York 10017
                                                 (212) 450-4000
                                                 Email: elliot.moskowitz@davispolk.com
                                                 Email: marc.tobak@davispolk.com
                                                 Email: m.nick.sage@davispolk.com

                                                 Attorneys for Certain Term Loan Lender
                                                 Defendants identified on Exhibit 1 to Dkt. No.
                                                 788
